Citation Nr: 1116691	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-18 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Winston-Salem, North Carolina.

In January 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a central office Board hearing in Washington, DC.


FINDING OF FACT

The Veteran's sleep apnea is as likely as not attributable to her active military service.


CONCLUSION OF LAW

The Veteran has sleep apnea that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2010).

The Veteran served on active duty in the United States Army from March 1979 to March 1999.  She asserts, among other things, that she has sleep apnea that had its onset in service around 1993.

A March 2001 private treatment record reflects that a sleep study revealed mild obstructive sleep apnea.  More recently, a March 2009 VA examination report reflects diagnosed mild obstructive sleep apnea.  Thus, the evidence establishes that the Veteran has a current sleep apnea disorder.

The Board will now address whether the Veteran's sleep apnea is related to military service.

The Veteran's service treatment records are silent as to any treatment for, or a diagnosis of, sleep apnea.  They do, however, reflect several complaints about trouble sleeping and fatigue.  Specifically, an August 1994 comprehensive clinical evaluation record reflects a diagnosis of sleep disturbance.  Also, an August 1994 report of medical examination reflects a diagnosis of sleep disturbance.  On her August 1994 report of medical history, the Veteran reported she had frequent trouble sleeping.  April 1995 records reflect that the Veteran complained of sleeping problems.  An April 1995 summary reflects that the Veteran reported that she fell asleep easily, but always awakened after about four hours and had trouble falling back sleep (and woke up fatigued).

As noted above, the Veteran separated from service in March 1999.  Post-service, an August 2000 private treatment record reflects that the Veteran continued to complain of fatigue.  A February 2001 private treatment record reflects that the Veteran again complained of fatigue, a diagnosis of fatigue and "highly suspect sleep apnea" were recorded, and the Veteran was referred for a sleep study.  As noted above, a March 2001 private facility sleep study revealed mild obstructive sleep apnea, and an April 2001 private treatment record reflects that the Veteran was prescribed a CPAP machine for treatment.

The Veteran submitted lay statements from a buddy, B.H., and her husband in support of her claim.  In her June 2007 buddy statement, B.H. reports that she served with the Veteran from around August 1995 to November 1996, and that she witnessed the Veteran snoring so loudly that it was difficult for B.H. to fall asleep, that the Veteran's snoring would wake other soldiers up, that it seemed at times like the Veteran stopped breathing and would wake up from gagging, and that the Veteran rarely slept long (due to the snoring and gagging).  

In a May 2009 lay statement, the Veteran's husband reports that he has been married to the Veteran for 27 years, and that after she returned from her deployment in Saudi Arabia in 1991, she seemed to be holding her breath in her sleep for so long or she snored so loud he would wake her up.  The Veteran's husband reports in his statement that he has witnessed these symptoms for years, that the Veteran has tried avoiding sleeping on her back, the "pillow with the dent," and "the clamps" to reduce her snoring, and that even with the CPAP machine, the Veteran does not sleep well and that she wakes up from her snoring.

Also, in support of her claim, the Veteran submitted a May 2009 letter from Dr. E.H., in which he opined that the Veteran's sleep apnea is at least as likely as not related to her service-connected PTSD.  Dr. E.H. reasoned that he had been treating the Veteran for her PTSD since 2007, that she gave a long history consistent with sleep apnea since her deployment in Desert Storm, and that her husband corroborated her reports with his written lay statement.

As noted above, the Veteran was provided with a VA examination in March 2009 relating to her claim.  The examiner noted that the Veteran had trouble sleeping and with fatigue in service, and he acknowledged the buddy statement reflecting that the Veteran snored loudly in service.  The examiner noted that the Veteran was diagnosed with mild obstructive sleep apnea in March 2001, and likewise recorded a diagnosis of the same.  The examiner opined that the Veteran's sleep apnea was less likely as not related to service, including her in-service complaints of trouble sleeping.  The examiner opined that the Veteran's sleep difficulties were related to her depression, anxiety, and panic attacks, and that her problem in service was falling asleep (not staying asleep), and the examiner further noted that the Veteran reported that she did not feel much relief from fatigue when using her CPAP machine.

Because the above March 2009 VA examiner attributed the Veteran's sleeping problems to her depression, anxiety, and panic attacks, and because the Veteran is service-connected for PTSD with depressive disorder (which rating takes into account some sleep problems), an addendum VA medical opinion was requested by the RO to clarify whether the Veteran's sleep apnea was related to the Veteran's PTSD with depressive disorder.  The same examiner opined in a March 2009 addendum that the Veteran's sleep apnea was caused by her weight gain, and was less likely as not a result of her PTSD with depressive disorder.  

As shown above, there are conflicting medical opinions as to whether the Veteran's sleep apnea is related to military service or to service-connected PTSD.  In light of the above, the Board finds that the evidence is in relative equipoise at to whether the Veteran's sleep apnea is related to service.  The Board acknowledges that the May 2009 private medical opinion from Dr. E.H. is brief and appears to be based mostly, if not entirely, on a history provided by the Veteran.  The Board also acknowledges that the Veteran has a documented medical history of treatment for hypothyroidism since service as well as treatment for anemia (which could relate to her complaints of fatigue).  At the same time, the Board acknowledges that the VA examiner opined in his March 2009 addendum medical opinion that the Veteran's sleep apnea is related to her weight gain, and, in that regard, the Board notes that the Veteran gained 61 pounds in service, as her January 1979 entrance examination report reflects that she weighed 137 pounds (at 66 inches), and her November 1998 separation examination report reflects that she weighed 198 pounds (at the time of the March 2009 VA examination, the Veteran only weighed a few pounds more at 217).  Most significantly, the Board notes that there is evidence of complaints of fatigue and trouble staying asleep in service (in addition to trouble falling asleep), the Veteran was diagnosed with sleep apnea only two years after she separated from service, and she has submitted two seemingly credible lay statements from her husband and a buddy that reflect reports that they witnessed the Veteran snoring and having difficulty breathing while sleeping since service.  

When the evidence on an aspect of the claim is in equipoise, reasonable doubt is to be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In consideration of the evidence of record, and with the application of the benefit-of-the-doubt doctrine, the Board finds that the Veteran's sleep apnea is as likely as not attributable to her active military service.  In view of this finding, the Board concludes that service connection is warranted for sleep apnea.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.



ORDER

Service connection for sleep apnea is granted.



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


